Citation Nr: 0718078	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-44 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(enhanced DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 20.1106.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1940 to August 
1945.  He died in May 2000, and the appellant is his 
surviving spouse.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 letter decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying entitlement to enhanced DIC benefits.  

A motion to advance this case on the Board's docket received 
in May 2007 has been granted under the authority of 38 
U.S.C.A. §  7102(a); 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  The veteran was not entitled to a total service-connected 
disability rating on any basis continuously for the eight 
years immediately prior to his death in May 2000.

2.  The appellant did not claim with particularity clear and 
unmistakable error (CUE) in any RO decision addressing the 
veteran's disability benefits claims. 

3.  There was no CUE in a June 1997 RO decision denying 
service connection for dementia.  


CONCLUSION OF LAW

The criteria for enhanced DIC benefits are not met.  38 
U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.22, 20.1106 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The appellant was not afforded VCAA notice with regard to her 
claim for enhanced DIC benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) and 38 C.F.R. § 20.1106.  However, the Board 
here finds that such notice was not required in this case.  
As discussed below, entitlement to enhanced DIC benefits, 
where basic DIC benefits have already been awarded, requires 
that the veteran had been "entitled to receive" total 
disability benefits for eight years continuously up until the 
time of death.  This state of total disability benefits 
entitlement, if not actually awarded continuously over that 
period, would have to be present under defined conditions:

"Entitled to receive" means that at the time of 
death, the veteran previously filed a claim for 
disability compensation during his or her lifetime, 
and had: (1) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of 
service connection, disability evaluation, or 
effective date; (2) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to service department 
records that existed at the time of the prior VA 
decision but had not been considered at the time of 
that decision; or (3) the veteran had service-
connected disability rated totally disabling by VA 
but was not receiving compensation because (i) VA 
was paying the compensation to the veteran's 
dependents; (ii) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran; (iii) the 
veteran had not waived retired or retirement pay in 
order to receive compensation; (iv) VA was 
withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2); (v) VA was withholding 
payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-
connected disability rating; or (vi) VA was 
withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 
38 U.S.C. § 5309. 

38 C.F.R. § 3.22 (2006).  The appellant has not expressly 
contended that any of these conditions existed with regard to 
a past total disability award.  However, by her enhanced DIC 
claim she may have implied or contemplated scenario (1): that 
her husband would have been entitled to a total disability 
rating continuously for six years immediately prior to death 
but for CUE in a prior decision.  In short, she has contended 
that some error in a prior decision deprived the veteran of 
total disability benefits.  Regarding claims based on CUE, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that "as a matter of law, 
the VCAA is inapplicable to CUE claims." Sorakubo v. 
Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

The appellant was afforded a development letter in February 
2007 notifying her of some types of information that might be 
pertinent to her claim of entitlement to enhanced DIC: 
previously unobtained service records related to a previous 
claim, or service records not obtained until after a decision 
on the veteran's benefits claims, or declassified service 
records that could not be obtained prior to a decision on the 
veteran's benefits claims.  These queries thus contemplated 
scenario (2) of 38 C.F.R. § 3.22, regarding absent service 
records.  However, the appellant has not contended that 
absence of service records deprived the veteran of a total 
disability rating.  Further, a March 2007 report of contact 
informs that the appellant contacted the RO and informed, 
responsive to the February 2007 development letter, that she 
had no other evidence to provide.  Thus, the appellant's 
failure to address the absence of service records, taken 
together with her response to the February 2007 query, 
effectively establishes that absence of service records is 
not a basis for her claim for enhanced DIC benefits.  Thus, 
no notice or development with regard to that basis of claim 
was required.   

If appellant's enhanced DIC claim is not based on CUE or upon 
the absence from the record of service records, there is no 
other factual scenario upon which the claim could be based, 
and hence the claim must otherwise be denied as a matter of 
law.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. §§ 3.22, 20.1106.  
For such denials as a matter of law, no evidentiary 
development, and hence no notice and duty to assist including 
pursuant to the VCAA, is required.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As discussed below, essential facts by which the present 
appeal must be decided are not in dispute.  The matter to be 
resolved is legal in nature, and its outcome is determined by 
the interpretation and application of the law and 
regulations, rather than by consideration of conflicting or 
disputed evidence.  The Court of Appeals for Veterans Claims 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002).  As it is the law, 
and not the facts, that are dispositive of the present 
appeal, the duties to notify and assist imposed by the VCAA 
are not applicable in this case, and no further action to 
comply with its provisions is required.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to VCAA notice has been satisfied, by showing 
that the essential fairness of the adjudication has not been 
affected.  Because the benefits sought cannot be granted as a 
matter of law, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Sanders, 
supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for enhanced DIC is being 
denied, any such issues are moot.
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Enhanced DIC

The appellant contends that the veteran was entitled to a 
total service-connected disability rating continuously for 
eight years immediately prior to his death in May 2000, 
thereby entitling her, as the veteran's surviving spouse, to 
enhanced DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2) 
and 38 C.F.R. § 20.1106. 

In her December 2004 VA Form 9, the appellant suggests there 
was an unresolved claim for total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) pending for the eight years immediately 
preceding the veteran's death.  The multi-volume claims file, 
however, does not reflect that state of affairs.  Rather, a 
TDIU claim was denied by the RO in a July 1995 decision, and 
there is no indication that the veteran appealed that 
decision.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the U.S. 
Court of Appeals for the Federal Circuit held that for the 
purpose of determining whether a survivor is entitled to 
"enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."


In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 (regarding 
claims for DIC based on the veteran's entitlement to a total 
disability rating for specified periods prior to death) and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive"  language of 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  The Federal Circuit also held that VA 
provided a permissible basis and sufficient explanation for 
its interpretation of the statutes as a bar to the filing of 
new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The amended 38 C.F.R. § 3.22 provides as follows: 

Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the 
veteran's death were service-connected, if: (1) the 
veteran's death was not the result of his or her 
own willful misconduct, and (2) at the time of 
death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected 
disability that was: (i) rated by VA as totally 
disabling for a continuous period of at least 10 
years immediately preceding death; (ii) rated by VA 
as totally disabling continuously since the 
veteran's release from active duty and for at least 
5 years immediately preceding death; or (iii) rated 
by VA as totally disabling for a continuous period 
of not less than one year immediately preceding 
death, if the veteran was a former prisoner of war 
who died after September 30, 1999.

"Entitled to receive" means that at the time of 
death, the veteran previously filed a claim for 
disability compensation during his or her lifetime, 
and one of the following was also true: (1) the 
veteran had applied for compensation but had not 
received total service-connected disability 
compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of 
service connection, disability evaluation, or 
effective date; (2) the veteran had applied for 
compensation but had not received total service-
connected disability compensation due solely to 
service department records that existed at the time 
of the prior VA decision but had not been 
considered at the time of that decision; or (3) the 
veteran had service-connected disability rated 
totally disabling by VA but was not receiving that 
total disability compensation because (i) VA was 
paying the compensation to the veteran's 
dependents; (ii) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran; (iii) the 
veteran had not waived retired or retirement pay in 
order to receive compensation; (iv) VA was 
withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2); (v) VA was withholding 
payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-
connected disability rating; or (vi) VA was 
withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 
38 U.S.C. § 5309. 

38 C.F.R. § 3.22.

The Board finds that none of these non-hypothetical 
"entitled to receive" scenarios outlined in 38 C.F.R. 
§ 3.22 is applicable in this case to allow for a finding that 
the veteran was entitled to receive a total disability rating 
continuously for the eight years immediately preceding his 
death on May 2, 2000.  The veteran was not awarded a total 
service-connected disability rating during his lifetime.  As 
addressed in the VCAA discussion, above, no previously 
unobtained service records were identified.  The only 
potentially applicable scenario for entitlement to enhanced 
DIC in this case would be that of clear and unmistakable 
error (CUE) in a prior decision depriving the veteran's 
entitlement to a total disability rating due to service-
connected disabilities for eight years continuously 
immediately prior to death.  38 C.F.R. §§ 3.22, 20.1106.

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  Such a final decision may, however, be 
reversed or amended where evidence establishes that it was a 
product of CUE.  38 C.F.R. § 3.105(a) (2006).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A.

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). 
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). 
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

There is no indication that such an error of law, or clear 
error of application of the law to the facts presented, in an 
RO decision, resulted not granting of a total service-
connected disability rating, or total disability rating due 
to individual unemployability due to service-connected 
disabilities (TDIU), at any time prior to death.  Claims for 
increased compensation for the veteran's service-connected 
anxiety reaction and PTSD and retention cyst of the right 
inner canthus; claims for service connection including for 
otitis externa or malaria; and a claim of entitlement to 
TDIU,  all addressed by the RO in decisions during the 
veteran's lifetime, do not appear to have resulted in error 
reaching the level of CUE.  

An August 2003 RO decision granted service connection for the 
cause of the veteran's death.  The RO then determined that 
the multi-infarct dementia causative of death was causally 
associated with the veteran's malaria in service.  The 
veteran during his lifetime did claim entitlement to service 
connection dementia, and the RO denied that claim by a June 
1997 decision.  However, the inconsistency of factual 
findings between the August 2003 RO decision granting service 
connection for the cause of the veteran's death, and the June 
1997 RO decision denying service connection for dementia, do 
not establish CUE in the June 1997 RO decision.  Rather, the 
difference in these decisions amounts to a difference in the 
interpretation of the medical evidence presented.  The August 
2003 RO decision granting service connection for the dementia 
causative of death relied primarily on a March 1995 VA 
psychological evaluation and a May 1995 VA psychiatric 
examination, with medical conclusions to the effect that the 
veteran had dementia that could be causally related to the 
veteran's malaria in service.  The June 1997 RO decision 
denying service connection for dementia relied primarily on a 
more recent, February 1997 VA psychiatric evaluation and a 
May 1997 addendum to that evaluation, to the effect that the 
veteran's dementia was possibly related to multiple cerebral 
infarcts, but was unrelated to the veteran's period of 
service.  There is no evidence of CUE in the June 1997 RO 
decision denying service connection for dementia.  38 C.F.R. 
§ 3.105(a); Russell; Fugo. 

Further, the appellant has not alleged CUE with particularity 
in any specific prior decision of the RO, as would be 
required for an enhanced DIC claim based on CUE in a prior 
decision during the veteran's lifetime.  Fugo, supra.
  
Accordingly, in the absence of entitlement to a total 
service-connected disability rating for compensation on any 
basis, continuously for the eight years immediately prior to 
the veteran's death, the claim for entitlement to enhanced 
DIC pursuant to 38 U.S.C.A. § 1311(a)(2) must be denied.  In 
essence, the Board believes that this is a case in which the 
law and not the evidence is dispositive, and thus, that the 
appeal must be terminated because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to enhanced DIC benefits is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


